          Case 1:18-cv-08978-VEC Document 85 Filed 12/13/18 Page 1 of 1




                                                December 13, 2018                  Matthew M. Riccardi
                                                                                           D 212.530.1810
                                                                                           F 917.344.8810
Via ECF                                                                              mriccardi@rkollp.com

The Honorable Valerie E. Caproni
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:       Gene Samit v. CBS Corporation, et al.
                 Consolidated Action No. 18-cv-07796 (VEC)

Dear Judge Caproni:

        Pursuant to Local Civil Rule 1.4, Defendant Charles K. Gifford respectfully requests
substitution of counsel in connection with the above-captioned matter. Attached as Exhibit A is
a Stipulation and (Proposed) Order Regarding Substitution of Counsel. Attached as Exhibit B is
the Declaration of Matthew M. Riccardi pursuant to Local Civil Rule 1.4

       Subject to the approval of the Court, Lee S. Richards, Matthew M. Riccardi, and Andrew
R. Podolin of Richards Kibbe & Orbe LLP will be substituted in the place of, and in the stead of,
Mary Jane Eaton, Alexander L. Cheney, and Zeh S. Ekono of Willkie Farr & Gallagher LLP as
attorneys for Defendant Charles K. Gifford.

                                                Respectfully submitted,




                                                Matthew M. Riccardi



cc: All Counsel of Record (via ECF)




     200 Liberty Street              New York         Washington          London      WWW.RKOLLP.COM
     New York, New York 10281-1003
